Citation Nr: 0029449	
Decision Date: 11/08/00    Archive Date: 11/16/00

DOCKET NO.  99-02 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) rating for 
residuals, arthroscopy with partial medial meniscal tear, 
left knee.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran had active service from March 1964 to July 1968, 
and from August 1969 to March 1986.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which granted service connection for 
residuals, arthroscopy with partial medial meniscal tear, 
left
and assigned a noncompensable evaluation, effective June 
1995. 

The veteran was scheduled for a hearing at the RO before a 
Veterans Law Judge in July 2000.  He was notified of the 
time, date, and location of that hearing by VA letter dated 
in June 2000, sent to his latest address of record.  That 
letter was not returned as undeliverable, but the veteran 
failed to appear at the hearing.  The record does not contain 
a request from the veteran for a postponement of that 
hearing, thus, it is deemed withdrawn, and the Board will 
proceed with this appeal.  See 38 C.F.R. § 20.704(d).


FINDING OF FACT

Residuals, arthroscopy with partial medial meniscal tear, 
left knee, are manifested by stability of the knee, full 
range of motion, normal x-ray findings, and no more than 
complaints of occasional aches, as well as pain with 
increased activity. 


CONCLUSION OF LAW

The criteria for entitlement to a compensable evaluation for 
residuals, arthroscopy with partial medial meniscal tear, 
left, have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4, including §§ 4.7, 4.20, 4.31, 4.71a, and 
Diagnostic Code 5257 (1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is appealing the original assignment of a 
noncompensable disability rating following an award of 
service connection for residuals, arthroscopy with partial 
medial meniscal tear, left knee.  An appeal from the initial 
assignment of a disability rating requires consideration of 
the entire time period involved and contemplates staged 
ratings, where warranted.  Fenderson v. West, 12 Vet. App. 
119 (1999).  After reviewing the record, the Board finds that 
no further action is necessary to meet the duty to assist the 
veteran with the development of evidence in connection with 
his claim. 

Service connection for residuals, arthroscopy with partial 
medial meniscal tear, left knee, was granted by the RO in a 
March 1998 rating decision.  The RO assigned a temporary 100 
percent evaluation, effective April 28, 1995, under the 
provisions of 38 C.F.R. § 4.30, for surgery and convalescence 
involving a service-connected disability.  A noncompensable 
evaluation was assigned effective June 1, 1995.  The veteran 
disagreed with that rating decision, and initiated this 
appeal.

Disability evaluations are based on the comparison of 
clinical findings with the relevant schedular criteria.  38 
U.S.C.A. § 1155.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Where the schedule does not provide a noncompensable 
evaluation, such an evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.  When a condition that is not listed in the 
VA Schedule for Rating Disabilities is encountered, VA may 
rate under a closely related disease or injury in which not 
only the functions affected but the anatomical localization 
and symptomatology are closely analogous.  38 C.F.R. § 4.20.  

The veteran's disability has been evaluated by analogy to 
impairment of the knee under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257, which prescribes a 10 percent evaluation for 
slight impairment, with recurrent subluxation or lateral 
instability.  A 20 percent evaluation is warranted for 
moderate impairment, with recurrent subluxation or lateral 
instability.

Private medical records from the Orlando Center for 
Outpatient Surgery reveal that in April 1995, the veteran 
underwent an arthroscopy with partial medial meniscectomy and 
shaving.  During the operation, it was discovered that the 
veteran had had a complete tear of the posterior horn of his 
medial meniscus.  There were no complications during surgery, 
and the veteran was taken to the recovery room in stable 
condition. 

Following surgery, private treatment records from the 
Matthews Orthopaedic Clinic reveal that in May 1995, the 
veteran showed good recovery after his left knee surgery.  
Records from Health South reveal that range of motion shortly 
following surgery was flexion to 90 degrees, and extension to 
negative 10 degrees.  The assessment was decreased range of 
motion, decreased strength, and increased edema.  However, 
after a few weeks of physical therapy, flexion of the knee 
had increased to 130 degrees, extension was to negative one 
degree, and strength was 5/5.  It was reported that all of 
the post-surgery goals were met, and the veteran's prognosis 
was listed as excellent. 

In October 1997, the veteran underwent a VA examination.  The 
veteran reported that his left knee condition had improved 
post-surgery, but that he still experienced occasional aching 
in the left knee, especially with increased activity, such as 
when playing golf more than twice a week.  On such occasions 
he described his left knee pain as significant.  Examination 
of the left knee revealed no evidence of joint line 
tenderness, range of motion was from 0 degrees of extension 
to 140 degrees of flexion, which the examiner described as 
"full," the knee was stable to varus and valgus stress, as 
well as to anterior and posterior drawer stressing, and 
Lachman's and McMurray's tests were negative.  X-rays of the 
knee revealed no evidence of osseous abnormalities.  The 
diagnosis was status post left knee arthroscopy for partial 
medial meniscal tear with mild residual pain associated with 
activity.  The examiner opined that the veteran had improved 
since his surgery in 1995, and he felt that the veteran did 
"not need any further treatment at this time."

There is no other medical evidence of record addressing the 
veteran's left knee.  The Board notes that the record 
contains VA outpatient treatment records reflecting treatment 
from September 1995 through March 1998.  However, those 
records are negative for any evidence of left knee treatment.
 
Following a careful review of the evidence, the Board finds 
that the preponderance of the evidence is against assigning a 
compensable evaluation for the veteran's residuals, 
arthroscopy with partial medial meniscal tear, left knee.  
The evidence reflects that the veteran has recovered from his 
surgery and no longer has any symptoms other than complaints 
of occasional aches, and pain with increased activity.  The 
most recent VA examination report of record indicates that 
there was no instability of the knee and that the knee was 
stable to varus and valgus and to anterior and posterior 
drawer stresses.  Additionally, the medical evidence is 
negative for any findings or complaints of recurrent 
subluxation.  Furthermore, the veteran has not indicated that 
he suffers from any functional impairment, he does not use a 
cane or knee brace, and he stated that he participates in 
activity, such as golf.  In light of these findings, the 
Board finds that the evidence more closely approximates the 
criteria for the currently assigned noncompensable rating 
under Diagnostic Code 5257.

Moreover, the medical evidence of record following 
convalescence from surgery has consistently shown nearly full 
range of motion for the left knee.  See 38 C.F.R. § 4.71, 
Plate II (0 to 140 degrees).  As the evidence does not 
reflect flexion limited to 60 degrees or less (Diagnostic 
Code 5260), or extension limited to 5 degrees or more 
(Diagnostic Code 5261), there is no medical evidence of 
record that would support a compensable rating for the 
veteran's left knee disability based on limitation of motion.  
Additionally, the record contains no x-ray evidence of 
arthritis.  Thus, there is no basis to assign a separate 
rating for arthritis based on x-ray findings of arthritis and 
limitation of motion.  See VAOPGCPREC 9-98; see also 
38 C.F.R. § 4.59, VAOPGCPREC 23-97. 

Finally, the Board acknowledges the veteran's complaints of 
occasional aches in the left knee, as well as pain with 
increased activity.  However, the Board finds that such pain 
is already contemplated in the noncompensable rating under 
Diagnostic Code 5257.  See Johnson v. Brown, 9 Vet. App. 7, 
11 (1996) (38 C.F.R. §§ 4.40 and 4.45, with respect to pain, 
are inapplicable to ratings under Diagnostic Code 5257 
because Diagnostic Code 5257 is not predicated on loss of 
range of motion); see also DeLuca v. Brown, 8 Vet. App. 202, 
205-206 (1995).

In short, although the record contains evidence of subjective 
complaints of pain, there is no evidence of swelling, 
effusion, crepitation with motion, instability, limited range 
of motion, arthritis, or any other more severely disabling 
knee impairment consistent with a higher rating under 
Diagnostic Code 5257.  Nor is there any other potentially 
applicable rating criteria that would allow for a higher 
rating.  In that regard, the record is devoid of any evidence 
of ankylosis (Diagnostic Code 5256); dislocated semilunar 
cartilage (Diagnostic Code 5258); or impairment of the tibia 
and fibula (Diagnostic Code 5262). 

The Board notes that in the veteran's substantive appeal, 
received in January 1999, he argued that he is entitled to a 
compensable evaluation because the left knee was injured in 
service.  However, the Board observes that as service 
connection for the left knee has been granted, there is no 
dispute that the veteran's left knee disability was incurred 
in service.  The Board points out that once service 
connection is established, the relevant issue is no longer 
what caused the disability, but instead what is the current 
degree of functional impairment, shown by the current 
symptoms.  In view of the absence of evidence showing that 
the veteran currently suffers from minimal knee impairment, 
the claim for a compensable evaluation is denied.

In reaching the foregoing determination, the Board has 
considered the clinical manifestations of the veteran's left 
knee disability and its effects on the veteran's earning 
capacity and his ordinary activity.  See 38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.41.  In conclusion, the current medical 
evidence, as previously discussed, is consistent with no more 
than a noncompensable evaluation for a left knee disability, 
from June 1995 to the present.  Should the veteran's 
disability picture change in the future, he may be assigned a 
higher rating.  See 38 C.F.R. § 4.1.  At present, however, 
the Board finds no basis for assignment of a higher 
evaluation. 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
increased rating claim must be denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Finally, the record does not reflect, nor is it contended 
otherwise, that the veteran's service-connected residuals, 
arthroscopy with partial medial meniscal tear, left knee, has 
adversely affected his employability other than for a brief 
period following his April 1995 surgery.  The Board notes 
that the VA Schedule for Rating Disabilities is premised on 
the average impairment in earning capacity.  There is no 
evidence in the record that the schedular criteria are 
inadequate to evaluate the veteran's left knee disability.  
Moreover, the record does not reflect that the veteran's 
disability has caused marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation), 
necessitated frequent periods of hospitalization, or 
otherwise rendered impracticable the application of the 
regular schedular standards so as to warrant consideration of 
an extra-schedular rating.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The appeal is denied.



		
	L. M. HELINSKI
	Acting Veterans Law Judge
	Board of Veterans' Appeals

 
- 7 -


- 1 -


